PER CURIAM.
We deny the petition for writ of certio-rari on the merits. Petitioner seeks interlocutory review of the trial court’s order denying her motion to disqualify respondent’s law firm due to prior representation of petitioner in another matter by a recently-hired attorney for that firm; petitioner claimed that legal confidences were provided by this attorney to her new employer, who represents the opposing party to this lawsuit. While certiorari review is appropriate to consider orders denying a motion to disqualify counsel due to alleged conflicts of interest, Manning v. Cooper, 981 So.2d 668, 670 (Fla. 4th DCA 2008), the trial court’s order here is supported by competent, substantial evidence. Thus, petitioner cannot show that the order departs from the essential requirements of law, since the attorney adamantly denied receiving any confidences from petitioner, who testified to the contrary at an eviden-tiary hearing below. Nissan Motor Corp. in U.S.A. v. Orozco, 595 So.2d 240, 243-44 (Fla. 4th DCA 1992); see also Scott v. Higginbotham, 834 So.2d 221, 223-24 (Fla. 2d DCA 2002).

Petition denied.

STEVENSON, GROSS and CIKLIN, JJ., concur.